Citation Nr: 1325313	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  06-37 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease, prior to October 8, 2009, and for the period from February 1, 2010 to August 4, 2011, and in excess of 60 percent beginning on that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2005 by the RO.

In a December 2006 rating decision, the RO assigned a 10 percent evaluation for the service-connected coronary artery disease effective on July 1, 2005.  In May 2010, the RO assigned a temporary total evaluation from October 8, 2009 to February 1, 2010, due to myocardial infarction.  

In an August 2012 rating decision, the RO assigned a 60 percent evaluation for the service-connected coronary artery disease effective on August 4, 2011.   

In July 2011, the Board remanded the claim to the RO for further development. 

The Board notes that, in May 2013, a 100 percent evaluation was assigned for the service-connected posttraumatic stress disorder and that special monthly compensation at the housebound rate was granted beginning on June 22, 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

On October 9, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested.  



CONCLUSION OF LAW

The criteria for the withdrawal of his appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, as the Veteran has withdrawn this appeal, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim for increase further.



ORDER

The appeal is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


